DETAILED ACTION
	The Terminal Disclaimer filed 08/11/2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3, 5, 8, 9 directed to products requiring the features of an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Kevin Raudebaugh on 12/7/2021.

The application has been amended as follows: 
Amend claims 1-13 and 15-17 as shown in the following Mark-up:
	1. A hexuronate C4-epimerase variant comprising an amino acid sequence having at least 70% sequence identity to SEQ ID NO: 1, in which one or more amino acid residue selected from the group consisting of leucine (L) as an amino acid residue at position corresponding to 77, alanine (A) residue at position corresponding to 158, and proline (P) residue at position corresponding to 351, from the N-terminus of a hexuronate C4-epimerase 
	2. The hexuronate C4-epimerase variant according to claim 1, wherein the leucine (L) residue at position corresponding to 77 is replaced by proline (P) or arginine (R). 
	3. The hexuronate C4-epimerase variant according to claim 1, wherein the alanine (A) residue at position corresponding to 158 is replaced by threonine (T). 
	4. The hexuronate C4-epimerase variant according to claim 17, wherein the serine (S) residue at position corresponding to 125 is replaced by aspartic acid (D), glutamine (Q), glutamic acid (E), threonine (T), asparagine (N), cysteine (C), or tyrosine (Y). 
	5. The hexuronate C4-epimerase variant according to claim 1, wherein the proline (P) residue at position corresponding to 351 is replaced by serine (S). 
	6. The hexuronate C4-epimerase variant according to claim 1, wherein one or more amino acid residue selected from the group consisting of glutamine (Q) residue at position corresponding to 149, lysine (K) residue at position corresponding to 164, aspartic acid (D) residue at position corresponding to 168, glutamic acid (E) residue at position corresponding to 175, and valine (V) residue at position corresponding to 267, from the N-terminus of the hexuronate C4-epimerase of the amino acid sequence set forth in SEQ ID NO: 1 are further mutated. 
	7. The hexuronate C4-epimerase variant according to claim 1, wherein in case the leucine (L) residue at position corresponding to 77 is replaced by proline (P) or arginine (R), one or more amino acid corresponding to 125, the alanine (A) residue at position corresponding to 158, the proline (P) residue at position corresponding to 351, from the N-terminus of the hexuronate C4-epimerase of the amino acid sequence set forth in SEQ ID NO: 1 are further mutated. 
	8. The hexuronate C4-epimerase variant according to claim 1, wherein in case the alanine (A) residue at position corresponding to 158 is replaced by threonine (T), one or more amino acid residue selected from the group consisting of serine (S) residue at position corresponding to 125, the glutamine (Q) residue at position corresponding to 149, the valine (V) residue at position corresponding to 267, and the proline (P) residue at position corresponding to 351, from the N-terminus of the hexuronate C4-epimerase of SEQ ID NO: 1 are further mutated. 
	9. The hexuronate C4-epimerase variant according to claim 1, wherein in case the proline (P) residue at position corresponding to 351 is replaced by serine (S), one or more amino acid residue selected from the group consisting of serine (S) residue at position corresponding to 125, and the valine (V) residue at position corresponding to 267, from the N-terminus of the hexuronate C4-epimerase are further mutated. 
	10. The hexuronate C4-epimerase variant according to claim 17, in which serine (S) as an amino acid residue at position corresponding to 125, lysine (K) as an amino acid residue at position corresponding to 164, aspartic acid (D) as an amino acid residue at position corresponding to 168, and glutamic acid (E) as an amino acid residue at position corresponding to 175 from the N-terminus of a hexuronate C4-epimerase 
	11. The hexuronate C4-epimerase variant according to claim 17, in which serine (S) as an amino acid residue at position corresponding to 125, glutamine (Q) as an amino acid residue at position corresponding to 149, and valine (V) as an amino acid residue at position corresponding to 267 from the N-terminus of a hexuronate C4-epimerase 
	12. A nucleic acid encoding the hexuronate C4-epimerase variant according to claim 1.
	13. A nucleic acid encoding the hexuronate C4-epimerase variant according to claim 6.

	16. A method for D-tagatose production comprising bringing the hexuronate C4-epimerase variant according to claim 6, a microorganism or a culture thereof expressing the variant into contact with D-fructose.
	17. The hexuronate C4-epimerase variant according to claim 1, wherein serine (S) residue at position corresponding to 125 from the N-terminus of a hexuronate C4-epimerase 

	Add new claims 18-21 are follows:
	18. The hexuronate C4-epimerase variant according to claim 1, wherein the hexuronate C4-epimerase variant comprises an amino acid sequence having at least 80% sequence identity to SEQ ID NO: 1.
	19. The hexuronate C4-epimerase variant according to claim 1, wherein the hexuronate C4-epimerase variant comprises an amino acid sequence having at least 85% sequence identity to SEQ ID NO: 1.
	20. The hexuronate C4-epimerase variant according to claim 1, wherein the hexuronate C4-epimerase variant comprises an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 1.
	21. The hexuronate C4-epimerase variant according to claim 1, wherein the hexuronate C4-epimerase variant comprises an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 1.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is KR 10-2014-0143109 as cited in the Office Action dated 05/11/2021.  Further, it is noted that other Thermotoga species hexuronate C4-epimerases have been et al. (U.S. 2017/0306370 A1), describing several fructose 4-epimerses in SEQ ID NOS: 1-7 thereof.  Further, the Claim Interpretation stated in the Office Action dated 05/11/2021 still reflects current interpretation of claim scope.  
Applicant’s amendment of 08/11/2021 and the accompanying examiner’s amendment overcomes the previous grounds of rejection over KR 10-2014-0143109. No prior art of record fairly teaches modifications of any of positions 77, 158 and 351 of SEQ ID NO: 1 or an epimerase having over 70% identity to SEQ ID NO: 1 and no naturally-occurring epimerases appear to read on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652